DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Acknowledgement is made to the amendment, filed 3/24/2022.  Claims 1-15 are pending. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding independent claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a method for generating a combination image having a plurality of combination pixels, the method comprising determining, using the processor, if the image is of a same size as the graphic code, and if the image is not of the same size as the graphic code, scaling or cropping the image or the graphic code to make the image the same size as the graphic code, wherein after scaling or cropping, the graphic code pixels and the image pixels correspond to the combination pixels such that each combination pixel has a corresponding graphic code pixel and a corresponding image pixel, initially setting, by the processor, a lightness of each combination pixel to a lightness of the corresponding image pixel, determining, by the processor, whether to adjust the lightness of each combination pixel based on a comparison between the lightness of the corresponding image pixel and a lightness of the corresponding graphic code pixel in relation to either or both of a low threshold lightness value and a high threshold lightness value, and adjusting, by the processor, the lightness of each combination pixel to be adjusted to a modified lightness, when taken in combination with any remaining claim limitations as recited in independent claim 1.
Independent claims 14 and 15 are directed to the same subject matter and recite similar claim limitations as that of independent claim 1 and therefore are allowable for at least the same reasons.
Dependent claims 2-13 are allowable by virtue of their dependencies. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULTEP SAVUSDIPHOL whose telephone number is (571)270-1301. The examiner can normally be reached on M-F,7-3 EST. If the examiner cannot be reached by telephone, he can be reached through the following email address: paultep.savusdiphol@uspto.gov 
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571) 272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/PAULTEP SAVUSDIPHOL/Primary Examiner, Art Unit 2876